Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is effective this 9th day of May, 2012, by and between
Richard Brezski, a Pennsylvania resident (the “Employee”), and InterDigital,
Inc. a corporation organized and existing under the laws of the Commonwealth of
Pennsylvania (the “Company”).

The parties agree as follows:

1. Offer. The Company has offered Employee an increase to his base salary as set
forth in Section 5 below and Employee hereby accepts such increase and the
position as Chief Financial Officer of the Company effective May 9, 2012. Such
position will continue at-will, subject to sections 4 and 9 below (the “Term”).

2. Duties.

2.1 Position. Employee is employed as the Chief Financial Officer and shall have
the duties and responsibilities assigned by Company as may be reasonably
assigned from time to time. Employee shall perform faithfully and diligently all
duties assigned to Employee in service of the Company and/or any and all past,
present or future parent and/or subsidiaries and their respective and/or
affiliated entities (“Related Entities”). Company reserves the right to modify
Employee’s position and duties at any time in its sole and absolute discretion.

2.2 Diligent Efforts/Full-Time. Employee will expend Employee’s diligent efforts
on behalf of Company, and will abide by all policies and decisions made by
Company, as well as applicable federal, state and local laws, regulations or
ordinances. Employee will act in the best interest of Company at all times.
Employee shall devote Employee’s full business time and efforts to the
performance of Employee’s assigned duties for Company.

3. Other Business Activities. During the Term, Employee will not, without the
prior written consent of the Company, engage in any other business activities or
pursuits whatsoever, except activities in connection with any charitable or
civic activities, personal investments and serving as an executor, trustee or in
other fiduciary capacity; provided however, that such activities do not
interfere with his performance of his responsibilities and obligations pursuant
to this Agreement.

4. At-Will Relationship. Employee’s employment with Company is at-will and not
for any specified period and may be terminated at any time, with or without
cause, by either Employee or Company, subject to Section 9 below and its
subparts. No representative of Company, other than the Chief Executive Officer
has the authority to alter the at-will employment relationship. Any change to
the at-will employment relationship must be by specific, written agreement
signed by Employee and the Chief Executive Officer. Nothing in this Agreement is
intended to or should be construed to contradict, modify or alter this at-will
relationship.

5. Compensation.

5.1 Base Salary. As compensation for Employee’s performance of Employee’s duties
hereunder, Company shall pay to Employee, a base salary of $275,000 per



--------------------------------------------------------------------------------

year effective as of May 9, 2012, payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions
(“Base Salary”).

5.2 Short-Term Incentive Plan. Employee shall be eligible to participate in the
Company’s Short-Term Incentive Plan, as amended from time to time (the “
Incentive Plan”), on terms and conditions no less favorable than those provided
generally to the other Company senior and executive officers so long as the same
may be in effect. For the Year 2012, Employee shall have a target bonus level of
45% of his Base Salary under the Incentive Plan. The bonus shall be subject to
the terms of the Incentive Plan, as amended from time to time.

5.3 Long Term Compensation Plan. Employee shall be eligible to participate in
the Company’s Long Term Compensation Program as it may be amended from time to
time for so long as the same may be in effect (“Program”). Employee’s level of
participation in the Program shall be 80% of annual base salary effective for
the cycles starting as of 2012, pursuant to the terms and conditions of the
Program. In the event of termination, as described below in Section 9 and its
subparts, Employee’s eligibility for payments or awards will be governed by the
terms and conditions of the Program.

5.4 Stock. In exchange for this new position, Employee shall be awarded 3,000
Restricted Stock Units under the terms and conditions of the Company’s 2009
Stock Incentive Plan (“2009 Plan”) effective May 9, 2012. Subject to such terms
and conditions of the 2009 Plan and the form of award agreement evidencing the
grant, the Restricted Stock Units shall vest as follows:

 

May 9, 2012

     1,000 shares   

May 9, 2013

     1,000 shares   

May 9, 2014

     1,000 shares   

5.5 Section 409A Compliance. If any payment(s) to Employee under the terms of
this Agreement or plans is determined to constitute a payment of nonqualified
deferred compensation for purposes of Section 409A of the Code payable on
account of a “separation from service” (as defined under Section 409A of the
Code) that is not exempt from Section 409A of the Code as involuntary separation
pay or a short-term deferral (or otherwise), such payment(s) shall be delayed
until the date that is six months after the date of Employee’s separation from
service with the Company (or, if sooner, the date of Employee’s death), if and
only to the extent necessary to comply with the special rule for certain
“specified employees” set forth in Code Section 409A(a)(2)(B)(i). Upon the
expiration of the period described in the preceding sentence, all payments and
benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Employee in a lump sum without interest, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references

 

2



--------------------------------------------------------------------------------

to a “termination,” “termination of employment” or like terms shall mean
“separation from service.” With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, all such payments shall be made on or before the last
day of calendar year following the calendar year in which the expense occurred.
Each payment made under this Agreement shall be treated as a “separate payment”
within the meaning of Section 409A.

6. Benefits. Employee shall be eligible for all customary and usual fringe
benefits generally available to similarly situated employees of the Company
subject to the terms and conditions of Company’s benefit plan documents. Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Employee.

7. Confidentiality and Proprietary Rights. Employee executed the Company’s
Nondisclosure and Assignment of Ideas Agreement, as amended from time to time,
as a condition of his employment, which is incorporated herein by reference.

8. Covenants. The Employee shall not, during the Term and thereafter for the
Restricted Period (as defined below), do any of the following, directly or
indirectly, without the prior written consent of the Company:

8.1 engage or participate in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent consultant or otherwise) any
business directly competitive with the Company’s business, as conducted during
the Term with respect to any period during the Term, or upon the termination of
Employee’s employment hereunder with respect to any period thereafter;

8.2 become interested in (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) any person, firm,
corporation, association or other entity engaged in any business that is
directly competitive with the business of the Company, as conducted during the
Term with respect to any period during the Term, or upon the termination of
Employee’s employment hereunder with respect to any period thereafter, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any portion of the business
of any person, firm, corporation, association or other entity where such portion
of such business is competitive with the business of the Company, as conducted
during the Term with respect to any period during the Term, or upon the
termination of Employee’s employment hereunder with respect to any period
thereafter;

8.3 influence or attempt to influence any licensee, strategic partner, supplier,
or customer of the Company or potential licensee, strategic partner, supplier or
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company; or

8.4 influence or attempt to influence any person or entity to either
(i) terminate or modify their employment, consulting, agency, distributorship or
other arrangement with the Company, or (ii) employ or retain, or arrange to have
any other person or entity employ

 

3



--------------------------------------------------------------------------------

or retain, any person or entity that has been employed or retained by the
Company as an employee, consultant, agent or distributor of the Company at any
time during the twelve (12) month period immediately preceding the termination
of Employee’s employment hereunder.

For purposes of this Agreement, the Restricted Period shall constitute (as
applicable) (i) the period, if any, that Employee shall receive severance as set
forth in Section 9.2 hereof, (ii) in the event Employee’s employment hereunder
is terminated for Cause pursuant to Section 9.1 hereof, a period of one (1) year
following such termination, or (iii) in the event that Employee terminates this
Agreement pursuant to Section 9.3, so long as the Company voluntarily pays
severance (in the form of base salary continuation) to Employee (which the
Company shall be under no obligation to do), for the period that Employee shall
receive such severance, but in no event for a period longer than one (1) year.
In the case of (iii) above, Employee’s termination notice shall specify the name
of any employer that Employee intends to accept employment with and the nature
of the proposed position. Company shall render its decision whether or not to
enforce the Restricted Period and notify Employee thereof within thirty
(30) days of Employee’s notice of termination to Company.

An activity shall be deemed “directly competitive” when there is a reasonable
likelihood based on Employee’s actual possession (whether or not in tangible
form) of technical information, trade secrets or confidential information of the
Company or their respective business associates, the activity prohibited would
result in the use of such technical or trade secret or confidential information.

Notwithstanding the foregoing, nothing herein shall prevent Employee from
holding less than one percent (1%) of the outstanding securities of any class of
any publicly traded securities of a company that is engaged in activities
referenced in Section 8.1 hereof.

9. Termination. Employee’s employment hereunder may be terminated during the
Term upon the occurrence of any one of the events described in this Section 9.
Upon termination, Employee shall be entitled only to such compensation and
benefits as described in this Section 9.

9.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Employee, Company may terminate Employee
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as (a) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of Employee with respect to
Employee’s obligations or otherwise relating to the business of Company;
(b) Employee’s material breach of this Agreement or Company’s Nondisclosure and
Assignment of Ideas Agreement; (c) Employee’s conviction or entry of a plea of
nolo contendere for fraud, misappropriation or embezzlement, or any felony or
crime of moral turpitude; or (d) Employee’s willful neglect of duties as
determined in the sole and exclusive discretion of the Board of Directors. In
the event Employee’s employment is terminated in accordance with this
subsection, Employee shall be entitled to receive only the Base Salary then in
effect, prorated to the date of termination, and any accrued but unused vacation
(“Standard Entitlements”). All other Company obligations to Employee pursuant to
this Agreement will become automatically terminated and completely extinguished.
Employee will not be entitled to receive the Severance Payment described in
subsections 9.2.1 or 9.4.1 below.

 

4



--------------------------------------------------------------------------------

9.2 Termination Without Cause by Company/Severance. Company may terminate
Employee’s employment under this Agreement without Cause at any time on thirty
(30) days’ advance written notice to Employee. In the event of such termination,
Employee will receive the Standard Entitlements, and a severance package as
described in subsection 9.2.1 below, provided Employee complies with the
conditions described in subsection 9.2.2 below. All other Company obligations to
Employee will be automatically terminated and completely extinguished.

9.2.1 Severance Package. If Employee’s employment is terminated by Company
pursuant to this subsection 9.2 Employee shall be entitled to: (a) a severance
payment equivalent to twelve (12) months of the Base Salary then in effect on
the date of termination; and (b) continued payments by the Company of the
premiums required to continue Employee’s group health care coverage for twelve
(12) months, under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided that Employee elects to continue
and remains eligible for these benefits under COBRA, and does not become
eligible for health coverage through another employer during this period. The
severance payment and COBRA payment will be paid in installments in accordance
with the regular payroll schedule of Company commencing on the first payroll
date next following or coincident with the 60th day following the termination of
employment, provided the separation agreement, as described in section 9.2.2
below, becomes effective and irrevocable in accordance with its terms.

9.2.2 Conditions to Receive Severance Package. In order to receive the severance
package described in subsection 9.2.1 above, Employee must: (i) comply with all
surviving provisions of this Agreement as specified in subsection 11 below; and
(ii) execute a separation agreement in a form acceptable to Company, including a
full general release, releasing all claims, known or unknown, that Employee may
have against Company arising out of or any way related to Employee’s employment
or termination of employment with Company.

9.3 Voluntary Resignation by Employee. Employee may voluntarily resign
Employee’s position with Company at any time on thirty (30) days’ advance
written notice. In the event of Employee’s resignation, Employee will be
entitled to receive only the Base Salary then in effect for the thirty-day
notice period, accrued but unused vacation, and no other amount. All other
Company obligations to Employee pursuant to this Agreement will become
automatically terminated and completely extinguished. In addition, Employee will
not be entitled to receive the severance payment described in subsection 9.2
above or 9.4 below.

9.4 Termination Upon a Change of Control.

9.4.1 Severance Package. If Employee’s employment is terminated by Company
within twelve (12) months after a Change of Control (as that term is defined
below), other than for Cause (as defined in subsection 9.1 above), Employee
shall be entitled to: (a) a severance payment equivalent to twenty-four
(24) months of the Base Salary then in effect on the date of termination;
(b) continued payments by the Company of the premiums required to continue
Employee’s group health care coverage for eighteen (18) months, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), provided that Employee elects to continue and remains eligible
for these benefits under COBRA,

 

5



--------------------------------------------------------------------------------

and does not become eligible for health coverage through another employer during
this period; and (c) a payment equivalent to Employee’s target bonus level under
the Incentive Plan for the year of termination. The severance payment will be
paid on the 60th day following the termination of employment, provided the
separation agreement, described in section 9.4.2 below, has become effective and
irrevocable in accordance with its terms, except that the COBRA payment
described in subsection (b) above will be paid in installments according to the
regular payroll schedule of Company commencing on the first payroll date next
following or coincident with the 60th day following the termination of
employment provided the separation agreement has become effective and
irrevocable.

9.4.2 Conditions to Receive Severance Package. In order to receive the severance
package described in subsection 9.4.1 above, Employee must: (i) comply with all
surviving provisions of this Agreement as specified in subsection 11 below; and
(ii) execute a separation agreement in a form acceptable to Company, including a
full general release, releasing all claims, known or unknown, that Employee may
have against Company arising out of or any way related to Employee’s employment
or termination of employment with Company.

9.4.3 280G. In the event that the benefits provided under subsection 9.4.1 or
otherwise to Employee would constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
that would subject Employee to the excise tax imposed by Section 4999 of the
Code, then either (i) the payment under Section 9.4.1 shall be reduced to such
lesser amount that would result in no amount being subject to excise tax under
Section 4999 of the Code, or (ii) the payments hereunder shall be made in full,
whichever produces the larger net after-tax benefit for Employee.

9.4.4 Change of Control. A Change of Control is defined as any one of the
following occurrences:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of Company under an employee benefit plan of
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of the securities of Company
representing more than 50% of (A) the outstanding shares of common stock of
Company or (B) the combined voting power of the Company’s then-outstanding
securities; or

(b) the sale or disposition of all or substantially all of Company’s assets (or
any transaction having similar effect is consummated); or

(c) Company is party to a merger or consolidation that results in the holders of
voting securities of Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(d) the dissolution or liquidation of Company.

 

6



--------------------------------------------------------------------------------

10. Other Agreements. Employee represents and warrants to the Company that:

10.1 There are no restrictions, agreements or understandings whatsoever to which
Employee is a party which would prevent or make unlawful Employee’s execution of
this Agreement or Employee’s employment hereunder, or which are or would be
inconsistent or in conflict with this Agreement or Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by
Employee of his obligations hereunder;

10.2 Employee’s execution of this Agreement and Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which Employee is a party or by which Employee is bound; and

10.3 Employee is free to execute this Agreement and to enter into the employ of
the Company pursuant to the provisions set forth herein.

11. Survival of Provisions. Sections 3 (“Other Business Activities”), 5.5 (“409A
Compliance”), 7 (“Confidentiality and Proprietary Rights”), 8 (“Covenants”) 9
(“Termination”), and 12 (“General Provisions”) of this Agreement shall survive
Employee’s Employment by Company.

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the
successors, assigns and Related Entities of Company. Employee shall not be
entitled to assign any of Employee’s rights or obligations under this Agreement.

12.2 Notice. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing:

If to Employee:

Richard Brezski

12 Long Meadow Road

Royersford PA 19468

If to Company:

InterDigital, Inc.

781 Third Avenue

King of Prussia, Pennsylvania 19406

Attention: Chief Executive Officer

 

7



--------------------------------------------------------------------------------

12.3 Entire Agreement: Amendments. This Agreement, including Company’s
Nondisclosure and Assignment of Ideas Agreement, as amended from time to time,
incorporated herein by reference, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement supersedes and terminates Employee’s Change of Control
Agreement, as amended and restated dated July 3, 2007. This Agreement may be
amended or modified only with the written consent of Employee and the Chief
Executive Officer. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

12.4 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the Commonwealth of
Pennsylvania without reference to conflict of laws principles. Each party
consents to the jurisdiction and venue of the U.S. District Court of the Eastern
District of Pennsylvania, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in the
Commonwealth of Pennsylvania.

12.6 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it enforceable.

12.7 Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

12.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

* * * *

 

8



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

      EMPLOYEE Dated:  

5/9/12

   

/s/ Richard J. Brezski

        Richard Brezski       INTERDIGITAL, INC. Dated:  

5/9/12

    By:  

/s/ William J. Merritt

        William J. Merritt         Chief Executive Officer

 

9